Per Curiam.
Marie A. Johnson appeals her convictions and sentences following an open guilty plea. Her court-appointed counsel filed a motion to withdraw and supporting brief pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the convictions and sentences but remand to the trial court to correct the written order of sex offender probation to indicate that Appellant entered guilty pleas to the 88 counts charged, rather than pleas of nolo contendere. Kim v. State , 187 So.3d 950 (Fla. 4th DCA 2016).
Affirmed and remanded with instructions.
Damoorgian, Conner and Forst, JJ., concur.